Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 1 of 6



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 0:19-CV-60487-RKA/PMH

  SOLU-MED, INC.,

          Plaintiff,

  v.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

        Defendant.
  _________________________________________/

       DEFENDANT YOUNGBLOOD SKIN CARE PRODUCTS, LLC, SECOND AMENDED
         ANSWER AND AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL

          Defendant, Youngblood Skin Care Products, LLC (“Defendant” or “Youngblood”), answer

  to Plaintiff’s Complaint, allege affirmative defenses, and state:

                                                  NATURE OF THIS ACTION

          1.          Admitted Plaintiff operates an online store, all other allegations denied.

                                                                  PARTIES

          2.          Admitted for jurisdictional purposes only.

          3.          Admitted for jurisdictional purposes only.

          4.          Denied as phrased.

          5.          Admitted for jurisdictional purposes only.

                                                JURISDICTION AND VENUE

          6.          Admitted for jurisdictional purpose only; Defendant denies committing any tortious

  acts or any allegations of wrongdoing by the Defendant.

          7.          Admitted for jurisdictional purposes only.



                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 2 of 6
                                                                                           Case No. 0:19-CV-60487-RKA/PMH


          8.          Admitted for jurisdictional purposes only.

          9.          Admitted for jurisdictional purposes only.

                                                  FACTUAL ALLEGATIONS

          10.         Admitted.

          11.         Without knowledge, therefore denied.

          12.         Without knowledge, therefore denied.

          13.         Without knowledge, therefore denied.

          14.         Without knowledge, therefore denied.

          15.         Denied.

          16.         Defendant denies the allegations in ¶16 and subparts ¶16(a)-(i).

          17.         Denied.

          18.         Denied.

          19.         Without knowledge, therefore denied.

                                     COUNT I
                 TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP

          20.         Defendant re-alleges and restates their answer to the allegations of Paragraphs 1

  through 19 as if fully set forth herein.

          21.         Denied.

          22.         Denied.

          23.         Denied.

          24.         Denied.




                                                                          2
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 3 of 6
                                                                                        Case No. 0:19-CV-60487-RKA/PMH


                                         COUNT II
                          VIOLATION OF THE FLORIDA DECEPTIVE AND
                           UNFAIR TRADE PRACTICES ACT (“FDUTPA”)

          25.      Defendant re-alleges and restates their answer to the allegations of Paragraphs 1

  through 19 as if fully set forth herein.

          26.      Without knowledge, therefore denied.

          27.      Florida’s FDUTPA speaks for itself.

          28.      Denied.

          29.      Denied.

          30.      Denied.

          31.      Denied.

          32.      Denied.

                                                           COUNT III
                                                          DEFAMATION

          33.      Defendant re-alleges and restates their answer to the allegations of Paragraphs 1

  through 19 as if fully set forth herein.

          34.      Denied.

          35.      Denied.

          36.      Denied.

          37.      Denied.

          38.      Denied.

                                  COUNT IV
                  COMMON LAW TRADE DISPARAGEMENT/TRADE LIBEL

          39.      Defendant re-alleges and restates their answer to the allegations of Paragraph 1

  through 19 as if fully set fort herein.

                                                                       3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 4 of 6
                                                                                          Case No. 0:19-CV-60487-RKA/PMH


         40.         Denied.

         41.         Denied.

         42.         Denied.

         43.         Denied.

         44.         Denied.

                                                            General Denials

         Any and all allegations not expressly responded to herein are hereby fully denied, and

  Youngblood demands strict proof of the same. Youngblood also expressly denies any and all

  allegations contained in any and all WHEREFORE clauses, and further deny that Plaintiff is

  entitled to any relief requested in the same.

                                                      Demand for Jury Trial

         Youngblood hereby demands a trial by jury on all issues by right so triable.

                                                 AFFIRMATIVE DEFENSES

         1.          For its First Affirmative Defense, Youngblood states that Plaintiff failed to mitigate

  their alleged damages, and therefore, any damage should be reduced accordingly. Specifically,

  Plaintiff failed to mitigate its damages by selling directly to Amazon through its Fulfillment by

  Amazon (“FBA”) program (instead of through their own Amazon storefront) as well as failing to

  sell products on its other online channels, such as Walmart.com or E- Bay.

         2.          For its Second Affirmative Defense, Youngblood states that Plaintiff’s lawsuit fails

  because any alleged acts by Youngblood was lawful petitioning conduct and protected under the

  Noerr-Pennington doctrine and Plaintiff has failed to plead the sham exception and no such facts

  exist to establish the sham exception to the Noerr-Pennington.



                                                                         4
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 5 of 6
                                                                                          Case No. 0:19-CV-60487-RKA/PMH


         3.          For its Third Affirmative Defense, Youngblood states that Plaintiff’s tortious

  interference claim fails because any alleged actions taken by Youngblood were justified for the

  following reasons, including but not limited to:

               a. Plaintiff failed to follow Amazon’s Seller’s Code of Conduct;

               b. Plaintiff failed to follow Amazon’s Anti-Counterfeiting policy;

               c. Plaintiff failed to follow Amazon’s Cosmetics and Skin Care Policy;

               d. Plaintiff failed to follow Amazon’s Condition Guidelines;

               e. Plaintiff failed to follow Amazon’ Authenticity and Product guidelines;

               f. Plaintiff was not authorized to sell Youngblood products;

               g. Plaintiff did not ask for permission to sell Youngblood products;

               h. Plaintiff had no source information for the purported Youngblood’s
                  products in violation of Amazon’s policies;

               i. Plaintiff did not abide by Youngblood’s quality controls; and

               j. Plaintiff sold the purported Youngblood products as “new” without
                  Youngblood’s Warranty in violation of Amazon’s policies.

         4.          For its Fourth Affirmative Defense, Defendant’s defamation claim fails because the

  alleged statement was true. Specifically, Plaintiff did not properly source the purported

  Youngblood products sold, Plaintiffs failed to follow Amazon’s guidelines, Plaintiff sold

  purported Youngblood products as “new” without Youngblood’s warranty, and therefore, Plaintiff

  sold not genuine, inauthentic, and counterfeit Youngblood products under Amazon’s guidelines.

         5.          For its Fifth Affirmative Defense, Youngblood affirmatively asserts that Plaintiff’s

  claim for defamation and/or trade libel fails as a matter of law and fact – in whole or in part – by

  virtue of any or all of the alleged acts of defamation and/or trade libel qualifying as privileged

  publications.

                                                                         5
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 158 Entered on FLSD Docket 06/16/2020 Page 6 of 6
                                                                                         Case No. 0:19-CV-60487-RKA/PMH


           Youngblood reserves the right to assert additional affirmative defense based upon

  information learned or obtained during the pendency of this litigation.

                                               DEMAND FOR JURY TRIAL

           Youngblood hereby demands a trial by jury on all issues so triable.

                                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 16th day of June 2020, I presented the foregoing to the
  Clerk of the Court for filing and uploading to the CM/ECF system. I also certify that the foregoing
  document is being served this day on all counsel of record identified on the attached Service List
  via transmission of Notices of Electronic Filing generated by CM/ECF or through other approved
  means.

                                                                              /s/ Sheena D. Smith
                                                                              JONATHAN VINE
                                                                              FBN: 010966
                                                                              SHEENA D. SMITH
                                                                              FBN: 118919


                                                           SERVICE LIST
  Kelsey K. Black, Esq.
  Black Law, P.A.
  Attorneys for Plaintiff
  1401 E Broward Blvd. Suite 204
  Fort Lauderdale, FL 33301
  Telephone: (954) 320-6220
  Facsimile: (954) 320-6005
  kelsey@kkbpa.com


  and

  Stanley R. Goodman, Esq
  Goodman & Saperstein
  Pro hac vice admission pending
  666 Old Country Road, Suite 200
  Garden City, NY 11530
  Telephone: (516) 227-2100
  Facsimile: (516) 227-2108
  Gsesq600@aol.com
                                                                        6
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
